Name: COMMISSION REGULATION (EC) No 3094/93 of 9 November 1993 re-establishing the levying of customs duties on products of category 96 (order No 40.0960), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 11 . 11 . 93No L 278/ 16 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3094/93 of 9 November 1993 re-establishing the levying of customs duties on products of category 96 (order No 40.0960), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 96 (order No 40.0960), originating in China, the relevant ceiling amounts to 78 tonnes ; Whereas on 15 February 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1 993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 14 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category(unit) CN code Description 40.0960 96 5603 00 10 Non-woven fabrics and articles of such fabrics, (tonnes) 5603 00 91 whether or not impregnated, coated, covered or 5603 00 93 laminated 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 (') OJ No L 370, 31 . 12 . 1990, p. 39. (2) OJ No L 396, 31 . 12 . 1992, p. 1 . 11 . 11 . 93 Official Journal of the European Communities No L 278/ 17 Order No Category(unit) CN code Description 40.0960 ex 6304 19 90 (cont 'd) ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1993. For the Commission Christiane SCRIVENER Member of the Commission